Citation Nr: 1015397	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent 
for posttraumatic stress disorder (PTSD) for the time period 
from October 18, 2002 to October 23, 2004.

3.  Entitlement to an initial rating greater than 30 percent 
for PTSD for the time period from October 24, 2004 to October 
2, 2006.

4.  Entitlement to an initial rating greater than 50 percent 
for PTSD for the time period from October 3, 2006 to June 29, 
2009.

5.  Entitlement to an initial rating greater than 70 percent 
for PTSD for the time period since June 29, 2009.

6.  Entitlement to a compensable rating for dyshidrosis of 
the hands.

7.  Entitlement to service connection for a bilateral ankle 
disability.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a cardiovascular 
disorder as secondary to service-connected disability.

10.  Entitlement to service connection for ulcerative colitis 
as secondary to service-connected disability.

11.  Entitlement to service connection for a visual disorder 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In a written statement received in January 2010, the Veteran 
withdrew his request for a hearing before the Board. 


FINDINGS OF FACT

1.  The Veteran manifests no worse than Level I hearing in 
both ears.

2.  For the time period from October 18, 2002 to January 29, 
2006, the Veteran's PTSD resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to impairment of mood and affect, psychomotor 
retardation, paranoia and occasional suicidal thoughts.  

3.  For the time period from January 30, 2006 to February 28, 
2007, the Veteran's PTSD resulted in occupational and social 
impairment with deficiencies in areas such as work, family 
relations, judgment, thinking and mood due to impairment of 
mood and affect, psychomotor retardation, occasional suicidal 
thoughts, impulsive spending and impaired insight and 
judgment.

4.  For the time period since March 1, 2007, the Veteran's 
PTSD has resulted in total occupational impairment.

5.  In a written statement received in January 2010, the 
Veteran withdrew his appeal seeking entitlement to a 
compensable rating for dyshidrosis of the hands.

6.  The Veteran's current bilateral ankle disability is not 
shown to have been first manifested in service, arthritis did 
not become manifest within the first postservice year, and it 
is not shown that a current bilateral ankle disability is 
causally related to event(s) in service.

7.  The Veteran's sleep apnea is not shown to have been first 
manifested in service and/or causally related to event(s) in 
service.

8.  In a written statement received in January 2010, the 
Veteran withdrew his appeal seeking entitlement to service 
connection for service connection for a cardiovascular 
disorder as secondary to service-connected disability.

9.  The Veteran's ulcerative colitis, which first manifested 
many years after service, is not shown to be causally related 
to event(s) in service and/or service-connected disability.

10.  In a written statement received in January 2010, the 
Veteran withdrew his appeal seeking entitlement to service 
connection for service connection for a visual disorder as 
secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code (DC) 
6100 (2009).

2.  For the time period from October 18, 2002 to January 29, 
2006, the criteria for an initial 30 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.21, 4.130, DC 9411 (2009).

3.  For the time period from January 30, 2006 to February 28, 
2007, the criteria for an initial 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.21, 4.130, DC 9411 (2009).

4.  For the time period since March 1, 2007, the criteria for 
a 100 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 
4.21, 4.130, DC 9411 (2009).

5.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to a compensable 
rating for dyshidrosis of the hands have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

6.  The criteria for entitlement to service connection for 
bilateral ankle disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

7.  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for a cardiovascular disorder as secondary to service-
connected disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

9.  The criteria for entitlement to service connection for 
ulcerative colitis as secondary to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

10.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for a visual disorder as secondary to service-connected 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110 and § 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which manifest 
to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


I.  Withdrawn claims

The Veteran perfected an appeal to the Board on the issues of 
entitlement to a compensable rating for dyshidrosis of the 
hands and entitlement service connection for cardiovascular 
and visual disorders.  The Board has jurisdiction where there 
is a question of law or fact on appeal to the Secretary.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision. Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

In a written statement received in January 2010, the Veteran 
withdrew his appeal seeking claims of entitlement to a 
compensable rating for dyshidrosis of the hands and 
entitlement service connection for cardiovascular and visual 
disorders.  Hence, there is no allegation of error of fact or 
law for appellate consideration on these claims and they are 
dismissed for lack of jurisdiction by the Board.

II.  Disability compensation claims

A.  Bilateral hearing loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  See generally 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the 
assignment of a disability rating for hearing loss is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA audiological testing conducted 
during the appeal period.  The most recent VA audiology 
examination conducted in July 2009 yielded test results of 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz of 10, 25, 65, and 90 decibels, respectively, 
for an average of 48 decibels.  Pure tone thresholds measured 
in the left ear at 1000, 2000, 3000, and 4000 Hertz were 10, 
25, 80, and 85 decibels, respectively, with an average of 50 
decibels.  Speech discrimination scores were reported as 100 
percent bilaterally.  These results show that the Veteran 
does not have exceptional hearing impairment as contemplated 
in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the July 2009 
measurements result in the assignment of Roman Numeral I for 
the right ear and Roman Numeral I for the left ear, for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 
38 C.F.R. § 4.85.

A March 2008 VA audiology examination yielded test results of 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz of 10, 20, 60 and 80 decibels, respectively, 
for an average of 43 decibels.  Pure tone thresholds measured 
in the left ear at 1000, 2000, 3000, and 4000 Hertz were 10, 
20, 75 and 85 decibels, respectively, with an average of 48 
decibels.  Speech discrimination scores were reported as 96 
percent in both ears.  These results show that the Veteran 
does not have exceptional hearing impairment as contemplated 
in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the March 2008 
measurements result in the assignment of Roman Numeral I for 
the right ear and Roman Numeral I for the left ear, for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 
38 C.F.R. § 4.85.

A January 2006 VA audiology examination yielded test results 
of pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz of 10, 20, 60 and 80 decibels, respectively, 
for an average of 43 decibels.  Pure tone thresholds measured 
in the left ear at 1000, 2000, 3000, and 4000 Hertz were 10, 
20, 70 and 85 decibels, respectively, with an average of 46 
decibels.  Speech discrimination scores were reported as 96 
percent in the right ear and 100 percent in the left ear.  
These results show that the Veteran does not have exceptional 
hearing impairment as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the January 2006 
measurements result in the assignment of Roman Numeral I for 
the right ear and Roman Numeral I for the left ear, for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 
38 C.F.R. § 4.85.

Finally, an April 2003 VA audiology examination yielded test 
results of pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz of 10, 10, 55 and 75 decibels, 
respectively, for an average of 38 decibels.  Pure tone 
thresholds measured in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 10, 20, 80 and 80 decibels, respectively, 
with an average of 48 decibels.  Speech discrimination scores 
were reported as 96 percent in the right ear and 100 percent 
in the left ear.  These results show that the Veteran does 
not have exceptional hearing impairment as contemplated in 
38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the April 2003 
measurements result in the assignment of Roman Numeral I for 
the right ear and Roman Numeral I for the left ear, for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 
38 C.F.R. § 4.85.

In conclusion, the results from the audiological testing 
during the appeal period do not provide for assigning a 
compensable evaluation for the Veteran's bilateral hearing 
loss for any time during the appeal period.  Alternate 
consideration of a compensable rating based upon exceptional 
patterns of hearing impairment is not for application.  See 
38 C.F.R. § 4.86.  In this respect, the Veteran does not 
manifest puretone thresholds of 55 decibels or more in each 
of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  
Additionally, his puretone thresholds in the right and left 
ear are less than 70 decibels at 2000 Hertz.  See 38 C.F.R. 
§ 4.86(b).

The Board has considered the Veteran's descriptions of his 
bilateral hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The preponderance of the 
evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the 
Board must find that the results of the testing provide 
highly probative evidence against this claim, outweighing the 
Veteran's statements.

B.  PTSD

PTSD is evaluated under the criteria of DC 9411.  See 
38 C.F.R. § 4.132.  A 10 percent disability evaluation is 
assigned under this code for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board notes that the Veteran holds psychiatric diagnoses 
of PTSD and major depression.  VA is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For 
purposes of this decision, the Board attributes all signs of 
psychiatric disability to the service-connected disorder.

The PTSD claim on appeal stems from an October 2002 service 
connection application.  A February 2005 RO rating decision 
granted service connection for PTSD, and assigned an initial 
10 percent rating effective October 18, 2002.  The Veteran 
appealed the initial rating assigned.

A March 2006 RO rating decision granted a 30 percent rating 
for PTSD effective October 24, 2004.  Thereafter, an April 
2008 RO rating decision awarded a 50 percent rating for PTSD 
effective October 3, 2006.  In a rating decision dated July 
2009, the RO awarded a 70 percent rating effective June 30, 
2009.  Thus, the issue on appeal concerns a staged rating for 
PTSD for three distinct time periods.  See Fenderson, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).

Historically, the Veteran had an inpatient VA admission in 
November 1982 based upon diagnoses of major depressive 
episode and substance abuse.  A February 1983 VA Compensation 
and Pension (C&P) examination report included the Veteran's 
report of PTSD symptomatology such as emotional numbing, 
nightmares, sleep impairment, fear of losing temper, survivor 
guilt, irritability, short-temperedness, sensitivity to war 
reminders, marital difficulties and some suicidal thoughts.  
The Veteran was diagnosed with chronic, moderate 
posttraumatic neurosis.

However, an October 1985 VA C&P examination report found no 
evidence of an acquired psychiatric disorder.

In pertinent part, the Veteran's private medical records in 
May 2002 noted that he may be experiencing some overlying 
anxiety due to stress.  Records from the Vet Center from 
October 2002 to January 2003 noted symptoms of depression, a 
dismal view of his future, worthlessness, guilty shame, 
repressed anger, a desire to fight people, social isolation, 
forgetfulness, anxiety, low frustration tolerance and holding 
some irrational beliefs.  The Veteran was assessed with sub-
clinical PTSD.

VA clinical records from June 2003 to September 2003 reflect 
the Veteran's report of PTSD symptoms such as depression, 
being stressed-out, moodiness, irritability, low tolerance 
for stress, frustration, anger, inability to suppress 
thoughts of Vietnam and crying spells.  He self-described 
having "stress angina."  

Mental status examinations in July and September 2003 were 
significant for moderately depressed mood and affect with 
poor excursion.  Otherwise, there was no impairment of 
speech, hygiene, thought process or psychotic features.  In 
July 2003, the examiner described the Veteran as manifesting 
chronic, moderately severe PTSD.

Notably, in August 2003, the Veteran underwent a Functional 
Capacity Evaluation to determine his ability to return to 
full duty work without restrictions.  It was noted that he 
had been placed on full-time modified duty since incurring a 
low back injury in 1988.  The Veteran was found to have 
physical limitations affecting his ability to return to full-
time duty.  There was no discussion of psychiatric factors.

The Veteran underwent VA C&P PTSD examination in September 
2004.  The Veteran described nightmares with heavy sweating 
that interrupted his sleep.  He reported an inability to 
tolerate crowds.  He had been working at the post office for 
the last 12 years.  He met his current spouse 18 years prior 
and made a good marital adjustment, including the cessation 
of substance abuse.  On mental status examination, the 
Veteran was described as very well-disciplined during the 
examination.  He was polite and fully cooperative, although a 
little bit distant.  He was well-oriented from a cognitive 
standpoint.  He admitted to irritability and getting angry 
easily.  It was noted that the Veteran had been diagnosed 
with ulcerative colitis, and that patient's with such 
disorder usually had poorly adjusted hostile personalities.  
However, the examiner found that the Veteran manifested 
delayed type PTSD, mild or between mild and moderate.  A GAF 
score of 55 was assigned.

A September 15, 2005 VA mental health consultation included 
the Veteran's report of sleeping impairment, nightmares, 
crying spells, feeling tired all of the time, and problems 
getting along with people.  He had full-time employment at 
the post office working as a supervisor, and mainly worked 
with computers.  

On mental status examination, the Veteran demonstrated fair 
hygiene and grooming.  Speech was slow with psychomotor 
retardation.  Mood was moderate to severely depressed.  
Affect was blunted.  He denied auditory or visual 
hallucinations, but held a belief that people were watching 
him and trying to hurt him.  Thought process was clear and 
logical.  Sensorium was clear.  The Veteran was alert and 
oriented x 3.  Abstract abilities were good.  Memory was 
intact.  Intelligence, insight and judgment were good.  The 
examiner diagnosed PTSD and recurrent, moderate major 
depressive disorder.  A GAF score of 45-50 was assigned.  It 
was noted that a prescription of Seroquel had been prescribed 
due to psychotic features as well as nightmares, flashbacks 
and insomnia.

A November 2005 VA mental health consultation included the 
Veteran's report of discontinuing Effexor due to the side-
effect of drowsiness.  It was noted that the Veteran 
continued with moderate depression, nightmares, increased 
guilt, decreased sleep, decreased interest and psychomotor 
retardation.  He had occasional thoughts of suicide.  

On mental status examination, the Veteran demonstrated fair 
hygiene and grooming.  He had slow speech and motor activity.  
Behavior and attitude were good.  No perceptual disturbances 
were reported.  Thought process was logical and coherent.  
Though content was clear and logical.  Memory was intact.  
Sensorium was clear, and the Veteran was alert and oriented 
to time, place and situation.  Abstract abilities, 
intelligence, insight and judgment were good.  No impulsivity 
was noted or reported.  No suicidal or homicidal ideation was 
reported.  The Veteran was diagnosed with depressive and PTSD 
symptoms with no significant improvement on multiple trials 
of medications.

The Veteran underwent VA C&P examination on January 30, 2006.  
The examiner noted that the Veteran was receiving PTSD 
treatment in the clinical setting by Dr. K. who had diagnosed 
PTSD and recurrent, moderate major depressive disorder.  The 
Veteran had been prescribed Mirtazapine and Quetiapine for 
symptoms of anxiety and depression.  Dr. K had assigned GAF 
scores of 45 to 50.  The Veteran reported only taking his 
medications 4 times a week due to side-effects of grogginess 
which interfered with his work duties and driving.  It was 
noted that his PTSD treatment had only been mildly effective.  
The Veteran denied any significant periods of partial or 
complete remission of symptoms.

Since February 2005, the Veteran described occasional binge 
drinking use.  He continued to be employed at the U.S. Post 
Office on a light duty basis, and worked in a supervisory 
capacity.  He had been out of work for the last three weeks 
due to colon surgery.  Since 2005, he had used approximately 
360 hours of leave without pay (LWOP) with approximately 200 
hours of that leave attributable to stress, anxiety and 
depression.  He also reported using approximately 208 hours 
of annual leave in the last year with approximately 150 of 
those hours attributable to stress, anxiety and depression.  
Furthermore, he had used approximately 56 hours of sick leave 
in the last year half of which he attributed to stress, 
anxiety and depression.  In total, the Veteran had reported 
missing approximately 45 days of work due to psychiatric 
symptoms.  The Veteran reported snapping at his coworkers 
approximately 5 to 6 times a day, although he had not been 
officially counseled or disciplined.  He had increasing 
arguments with his spouse, which occurred 3 to 4 times a 
week.  He had no friends and described a very distant 
relationship with his 6 grown children.  His only 
recreational activity involved motorcycling, which had been 
limited due to physical limitations.  He was able to 
independently perform all activities of daily living, but did 
not feel capable of managing his finances due to impulsive 
spending.  

The examiner commented that, functionally, the Veteran 
appeared to be experiencing severe impairment in occupational 
and social functioning that was more likely than not related 
to his chronic and severe PTSD and likely secondary 
depression.  It was further noted that the Veteran would 
likely require some assistance in managing his finances.

On mental status examination, the Veteran arrived on time for 
examination.  He was cooperative in providing information 
during the interview.  Personal hygiene was fair.  The 
Veteran was alert and oriented in all spheres.  He appeared 
to be cognitively intact with average intellectual ability 
based upon spontaneous conversation.  Eye contact was fair.  
Speech was within normal limits.  Mood was described as tired 
and depressed.  Affect was very dysthymic and restricted in 
range, and generally congruent with mood.  The Veteran denied 
suicidal or homicidal ideations as well as auditory and 
visual hallucinations.  Thought processes were linear and 
coherent with no evidence that the Veteran was responding to 
internal stimuli.  Insight and judgment appeared guarded.

The examiner further noted that the Veteran reported a 
worsening of his PTSD symptomatology in the past year or two.  
The Veteran currently endorsed PTSD symptoms such as 
persistent re-experiencing of traumatic events, recurrent and 
distressing dreams of combat-related events, sleep impairment 
with early awakening and startle, intense psychological 
distress upon exposure to reminder stimuli, persistent 
numbing of stimuli associated with trauma, general numbing of 
responsiveness, anhedonia, social isolation, detachment and 
estrangement from others, marital difficulties, sense of 
foreshortened future, persistent symptoms of increased 
arousal, irritability, outbursts of verbal anger, 
argumentativeness, hypervigilance, exaggerated startle 
response, variable appetite, decreased energy and 
concentration, excessive guilt, psychomotor retardation, and 
suicidal thoughts every 2 to 3 months.

Overall, the January 2006 VA C&P PTSD examiner diagnosed PTSD 
and recurrent, severe major depressive disorder without 
psychotic features.  A GAF score of 40 was assigned.

An April 2006 VA mental health consultation noted that the 
Veteran continued to manifest moderate depression and 
nightmares.  On mental status examination, the Veteran 
demonstrated fair hygiene and grooming.  He had slow speech 
and motor activity.  Attitude and behavior were good.  Mood 
was depressed with a constricting affect.  No perceptual 
disturbances were noted.  Thought process was logical and 
coherent.  Thought content was clear and logical.  Memory was 
intact.  Sensorium was clear, and the Veteran was oriented to 
time, place and situation.  Abstract abilities, intelligence, 
insight and judgment were good.  The Veteran did not report 
suicidal or homicidal ideations.  The examiner provided an 
assessment of depressive and PTSD symptoms with increased 
sedation on Seroquel and Remeron.

VA mental health consultations in June, August, October and 
November 2006 included the Veteran's additional report of low 
energy and motivation.  In October 2006, the Veteran reported 
his intentions to retire as he could not take it anymore.  
Mental status examinations demonstrated no significant 
changes from the April 2006 consultation.  The VA clinicians 
assigned a GAF score of 50.

An October 2006 statement from VA clinician Dr. K. reported 
psychiatric diagnoses of PTSD and recurrent, moderate major 
depressive disorder.  The Veteran was also noted to have 
multiple other medical problems such as ulcerative colitis, 
coronary artery disease, hypertension, congestive heart 
failure, and diabetes mellitus.  Dr. K. reported that the 
Veteran manifested symptoms of sleep impairment, flashbacks 
of traumatic events, hyperalertness, crying spells, feeling 
tired all of the time, and problems getting along with 
people.  Dr. K. provided opinion that the Veteran "is unable 
to perform his duties at work properly secondary to his 
psychiatric and medical problems and his disability is of 
permanent nature."

An October 2006 statement from Dr. C. indicated that the 
Veteran had multiple medical problems such as ulcerative 
colitis, diabetes mellitus, chronic obstructive pulmonary 
disease (COPD), chronic low back pain, anxiety or PTSD, sleep 
apnea, hypertension, hypercholesterolemia, obesity, 
osteoarthritis, angina and recurrent abdominal pain.  It was 
indicated that these disabilities caused the Veteran to miss 
multiple days at work.  The Veteran was almost constantly 
tired, had joint and muscle pain with physical activity, had 
diarrhea which added to his fatigue and inability to fulfill 
all of his obligations, had insomnia with daytime sleepiness, 
and needed multiple medications for his disease processes 
which had side-effects including somnolence.  Dr. C. 
indicated that the Veteran was unable to work a full shift of 
8 hours due to these medical conditions, medications and 
their side effects.

An April 25, 2007 statement from the Office of Personal 
Management (OPM) indicated that the Veteran was found 
disabled for his position as a city carrier due to PTSD only.

A July 2007 private psychiatric report, prepared on behalf of 
the Department of Assistive and Rehabilitative services, 
included the Veteran's report of a deterioration of his 
psychiatric functioning.  He had become increasingly 
discouraged indicating not wanting to go anywhere, and having 
no energy or strength to do anything anymore.  He did not 
visit anyone.  On mental status examination, the Veteran had 
a countenance of dejection.  He was cooperative during the 
interview, cried several times, and would frequently look off 
as if self-absorbed.  He frequently personalized objective 
questions and then exhibited some cognitive slippage in his 
answer.  He could not interpret some common sayings which 
appeared partly due to cognitive slippage.  He had simple 
verbal categorization skills.  In general, his thinking 
seemed mostly concrete.  The Veteran reported triggers which 
reminded him of war events, nightmares with cold sweats, 
survivor guilt, suicidal ideation without plans, crying 
spells, loss of interests, fatigue, concentration problems, 
low libido, sleep and appetite disturbances, grief, worry, 
irritability, and impulsivity.  The Veteran was oriented to 
person, place and time.  His recent and remote memory was 
unremarkable, but immediate recall was manifested by 
recalling 5 digits forwards on an inconsistent basis.  The 
Veteran could not spell the word "world" backwards, could 
not perform serial 7's, and recalled 3 digits backwards on an 
inconsistent basis.  The Veteran could answer few common 
sense questions about everyday safety concerns, and those 
that he did had little detail.  Again, the Veteran 
personalized answers and could not answer in an objective 
fashion.  The examiner offered diagnoses of PTSD and 
recurrent, severe major depression without psychotic 
features.  

The examiner offered a current GAF score of 35 with a high 
GAF of 45 for the past year.  The Veteran's functional 
limitations included understanding and remembering detailed 
instructions, carrying out detailed instructions, interacting 
appropriately with the general public, maintaining socially 
appropriate behavior, completing a normal workday and 
workweek without interruptions from psychologically based 
symptoms, performing at a consistent pace, responding 
appropriately to criticism from a supervisor, and dealing 
with normal work stress.  In sum, the examiner opined that 
the Veteran was unable to meet any of the demands on a 
competitive basis.

Thereafter, VA mental health consultations in July 2007 and 
February 2008 demonstrated no significant change in his 
mental status examinations.  In February 2008, a GAF score of 
45 was provided.

In March 2008, the Veteran underwent additional VA C&P PTSD 
examination.  The Veteran reported retiring from the post 
office in March 2007, after being taken off of his duties due 
to PTSD and people threatening him.  He described nightmares 
which occurred once or twice a month when properly taking his 
medications, and one to two times per week when not taking 
medications.  He awoke startled and bruised himself by 
running into walls.  He was depressed and occasionally 
suicidal.  He described auditory hallucinations calling his 
name.  He was irritable and had a "don't care" attitude.  
He had an aversion to crowds, was hypervigilant, and had 
startle symptoms.  

While working at the post office, the Veteran described 
missing 2 to 3 days a month on a yearly basis.  He had been 
placed on disability by his employer.  The Veteran was able 
to engage in a normal range and variety of activities of 
daily living without interruption of his typical daily 
routine.  His leisure activities included fishing.  

On mental status examination, the Veteran seemed moody, 
irritable, cynical and negative.  Thought processes were 
logical, coherent and relevant.  The Veteran was an 
articulate and verbal individual who was well-dressed and 
well-groomed.  He was relatively cooperative, and showed fair 
social skills.  He seemed intelligent, and speech was well-
understood.  The Veteran was well-oriented in all spheres.  
Affect was irritable.  Reasoning, fund of general knowledge, 
verbal comprehension and concentration were good.  There was 
no psychomotor slowing or agitation.  The Veteran stated that 
he was forgetful, and his sensorium was cloudy.  He had sold 
his motorcycle after a falling incident caused by a dizzy 
episode.  

The examiner noted that the Veteran endorsed PTSD 
symptomatology of anxiety, some panic attacks, depression, 
insomnia, appetite disturbance despite obesity, crying 
spells, anhedonia, nightmares, gastrointestinal problems, 
anger control problems towards children and strangers, 
auditory hallucinations and paranoia.  Problem behaviors 
included impulsivity, anger and irritability.  The Veteran 
had a very positive marital relationship.  The examiner 
provided opinion that the Veteran's PTSD disability was by 
all accounts worse than his current rating (30 percent), and 
agreed with the GAF score of 40 provided on January 30, 2007.  

The examiner offered diagnoses of PTSD, major depressive 
disorder and polysubstance dependency in remission, and 
assigned a GAF score of 40-45.  It was noted that the Veteran 
had extremely exaggerated psychological testing results which 
lent to at least a degree of skepticism.  However, when 
providing the benefit of the doubt, the examiner indicated 
that the Veteran's PTSD accounted for a GAF score of 45.  The 
examiner also provided opinion that the Veteran was 
unemployable due to his PTSD symptoms.

The Veteran underwent an additional VA C&P PTSD examination 
in June 2009.  The examiner indicated that the Veteran's 
treatment notes demonstrated, if anything, some improvement 
of PTSD symptoms since March 2008.  Following mental status 
examination, the examiner indicated that the Veteran 
continued to experience severe PTSD with a GAF score of 45-
50.




i.  Time period from October 18, 2002 to January 29, 2006

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's PTSD met the criteria for a 30 
percent rating for the time period from October 18, 2002 to 
January 29, 2006.  The Board notes that the lay and medical 
evidence establishes the Veteran's PTSD resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to impairment of mood and 
affect, psychomotor retardation, paranoia and occasional 
suicidal thoughts.

For this time period, the Veteran reported PTSD 
symptomatology such as anxiety, depression, a dismal view of 
his future, worthlessness, guilty shame, repressed anger, a 
desire to fight people, social isolation, forgetfulness, low 
frustration tolerance, the holding of some irrational 
beliefs, moodiness, irritability, inability to suppress 
thoughts of Vietnam, crying spells, problems getting along 
with people and sleep impairment.

However, the Veteran maintained substantially gainful 
employment supervising people with no disciplinary actions.  
The Veteran described good marital relations.  He further 
reported excessive leave usage due, in part, to his 
psychiatric symptoms.  His mental status examinations were 
primarily significant for impairment of mood and affect.  
Psychomotor retardation, occasional suicidal ideation and 
paranoid thoughts were noted in September 2005.  Otherwise, 
the Veteran demonstrated no significant impairment of speech, 
hygiene, thought process or cognitive functioning.  

The examiner descriptions of the overall severity of the 
Veteran's PTSD varied during this time period.  For instance, 
the Vet Center described subclinical PTSD in 2002, VA 
clinicians described moderately severe PTSD in 2003, a VA C&P 
examiner described mild to moderate PTSD in September 2004, 
and a private examiner in September 2005 described PTSD and 
recurrent, moderate major depressive disorder.  The examiner 
assessments regarding the Veteran's overall psychological, 
social, and occupational functioning ranged from intermediate 
between serious and moderate in degree (GAF 45), and 
intermediate between mild to moderate in degree (GAF 55).

Reconciling the lay and medical evidence in this case, the 
Board finds that the Veteran's PTSD symptomatology has more 
closely approximated the criteria for a 30 percent rating for 
the time period from October 18, 2002 to January 29, 2006.  
As instructed in Mauerhan, the Veteran is not required to 
meet all the listed examples to establish a 30 percent rating 
under DC 9411.  The Board is of the opinion that the 
Veteran's overall PTSD disability picture established a 
severity of disability consistent with a 30 percent rating 
for the time period from October 18, 2002 to January 29, 
2006.

However, the Board finds that the criteria for a rating 
greater than 30 percent have not been met for any period of 
time between October 18, 2002 to January 29, 2006.  In this 
respect, there is no lay or medical evidence that the Veteran 
manifested circumstantial, circumlocutory or stereotyped 
speech, panic attacks, cognitive deficits, impaired judgment 
or abstract thinking, or neglect in personal hygiene.  Thus, 
the Veteran did not manifest many of the symptoms cited as 
examples which support a higher 50 percent rating.

More importantly, the examiner assessments of the Veteran's 
overall psychological, social, and occupational functioning 
ranged from intermediate between serious and moderate in 
degree to intermediate between mild to moderate in degree.  
The Veteran had good relations with his spouse, and worked as 
a supervisor for the post office without any disciplinary 
actions.  These facts, when viewed in light of the mental 
status examination findings and the Veteran's descriptions of 
PTSD symptoms and functioning, fail to demonstrate that the 
Veteran's PTSD symptomatology resulted in occupational and 
social impairment with reduced reliability and productivity.

In sum, the Board finds that the medical findings in this 
case hold greater probative value than the lay assertions by 
the Veteran, as the medical examiners had an opportunity to 
examine the Veteran and provide an assessment of his overall 
functioning based upon a greater level of expertise in these 
matters.  These examiner impressions and clinical findings do 
not support the assignment of an initial rating greater than 
30 percent for any time during the period of time from 
October 18, 2002 to January 29, 2006.  There is no doubt of 
material fact to be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b).  See also Ortiz, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

ii.  Time period from January 30, 2006 to February 28, 2007

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's PTSD more nearly approximated the 
criteria for a 70 percent rating for the time period from 
January 30, 2006 to February 28, 2007.  The Board notes that 
the lay and medical evidence establishes the Veteran's PTSD 
resulted in occupational and social impairment with 
deficiencies in areas such as work, family relations, 
judgment, thinking and mood due to impairment of mood and 
affect, psychomotor retardation, occasional suicidal 
thoughts, impulsive spending and impaired insight and 
judgment.

On VA C&P examination on January 30, 2006, the Veteran 
endorsed PTSD symptoms of persistent re-experiencing of 
traumatic events, recurrent and distressing dreams of combat-
related events, sleep impairment with early awakening with 
startle, intense psychological distress upon exposure to 
reminder stimuli, persistent numbing of stimuli associated 
with trauma, general numbing of responsiveness, anhedonia, 
social isolation, detachment and estrangement from others, 
marital difficulties, sense of foreshortened future, 
persistent symptoms of increased arousal, irritability, 
outbursts of verbal anger, argumentativeness, hypervigilance, 
exaggerated startle response, variable appetite, decreased 
energy and concentration, excessive guilt, psychomotor 
retardation, and suicidal thoughts every 2 to 3 months.

Of note, the Veteran reported an increased use of work leave, 
in part, due to his psychiatric symptoms.  He described 
snapping at his subordinate workers, and increased arguments 
with his spouse.  He further described impulsive spending 
which required him to have some assistance in managing his 
finances.  On mental status examination, the VA examiner 
found that the Veteran's insight and judgment appeared to be 
guarded with the Veteran likely requiring some assistance in 
managing his finances.  The VA examiner further described the 
Veteran as manifesting severe PTSD with an overall 
psychological, social, and occupational functioning that was 
serious in degree.

As a whole, the Board finds that the Veteran's PTSD 
symptomatology more nearly approximated the criteria for a 70 
percent rating beginning on January 30, 2006.  The Board 
acknowledges the Veteran's vague report of a worsening of 
PTSD symptomatology "in the past year or two," and that the 
examination report describes the Veteran's decline in 
functioning in 2005.  

However, the Veteran's psychiatric evaluations in September 
and November 2005 did not describe any significant 
deterioration of symptoms.  Additionally, the findings of 
impairment of judgment and insight first found in January 
2006.  

Furthermore, the Veteran's description of functioning to the 
VA examiner in January 2006 is unreliable, wherein he 
reported missing 45 days of work in the prior year due to 
PTSD with many more days of lost work due to his other 
disabilities.  However, in March 2008, the Veteran recalled 
missing significantly less days of work, approximately 2-3 
days per month.  

Overall, the Board finds that the examiner impressions and 
clinical findings hold greater probative weight than the 
Veteran's vague recollections, and do not support the 
assignment of an initial rating greater than 70 percent prior 
to January 29, 2006.  

The Board further finds that the criteria for a 100 percent 
schedular rating for PTSD have not been met for the time 
period between January 30, 2006 to February 28, 2007.  It is 
not argued, or shown, that the Veteran experienced symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  

Furthermore, with the exception of managing his finances, the 
Veteran's PTSD did prevent him from performing his activities 
of daily living.  The Veteran maintained substantially 
gainful employment albeit with increased leave usage.  He 
still maintained good marital relations.  Overall, the lay 
and medical evidence does not demonstrate total occupational 
and social impairment due to PTSD for any period of time 
between January 30, 2006 to February 28, 2007.  The medical 
findings in this case hold greater probative value than the 
lay assertions by the Veteran, as the medical examiners had 
an opportunity to examine the Veteran and provide an 
assessment of his overall functioning based upon a greater 
level of expertise in these matters.  38 U.S.C.A. § 5107(b).  
See also Ortiz, 274 F. 3d. at 1365 (Fed. Cir. 2001).

iii.  Time period since March 1, 2007

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's PTSD has met the criteria for a 100 
percent rating for the time period since March 1, 2007.  The 
Board notes that the lay and medical evidence establishes the 
Veteran's PTSD resulted in total occupational impairment.

The Veteran reports last working on March 1, 2007.  See VA 
Form 21-8940 received in January 2008.  The April 2007 OPM 
statement indicated that the Veteran was found disabled 
solely due to PTSD.  A July 2007 private psychiatric report 
essentially found that the Veteran's PTSD prevented him from 
engaging in competitive employment, and assessed the 
Veteran's overall psychological, social, and occupational 
functioning as intermediate between major and serious in 
degree.  In March 2008, a VA C&P examiner opined that the 
Veteran was unemployable due to his PTSD symptoms.  While the 
most recent VA examination report described a potential 
improvement of PTSD symptoms, the Board notes that such 
examination report must be viewed in the context that the 
Veteran was no longer subject to the stresses of the 
workplace environment.  

Beyond the above, the Board must note that there are some 
indications in the record that the Veteran may be 
exaggerating his symptoms.  The Board has given the Veteran 
the benefit of the doubt in this regard, however, the fact 
that the Veteran has been found to have a 100 percent 
disability at this time does not suggest that this disability 
is permanent.  The RO may seek, at some point in the future, 
additional testing to address the issue of an improvement in 
the condition, or to determine if the Veteran is indeed 
exaggerating his complaints, which should include obtaining 
all records from OPM and the United States Postal Service. 

C.  Extraschedular consideration

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran reports that his bilateral hearing loss 
interferes with his ability to engage in a conversation 
without difficulty.  He further describes PTSD symptomatology 
which required excessive use of work leave.  The Board is of 
the opinion that the Rating Schedule measures and 
contemplates these aspects of his disabilities, which have 
been considered in the currently assigned ratings.

Notably, the Veteran has provided inconsistent accounts of 
his work leave usage by providing an estimated range from 24 
to 45 days per year.  The currently assigned ratings 
contemplate loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability 
percentage grades.  38 C.F.R. § 4.1.  Overall, the Board 
finds that the schedular ratings currently assigned 
reasonably describe the Veteran's disability level and 
symptomatology.  In fact, the Board has used the 
approximating principles of 38 C.F.R. § 4.7 to award higher 
disability compensation ratings for the Veteran's PTSD.  
Additionally, the Board has considered the application of 
alternate criteria for exceptional patterns of hearing loss.  
As such, extraschedular consideration is not warranted.

The Board further notes that the Veteran was engaged in 
substantially gainful employment until March 1, 2007, at 
which time the Board has awarded a 100 percent schedular 
rating for PTSD.  Prior to March 1, 2007, the issue of 
entitlement to a total rating (TDIU) is not reasonably raised 
by the record.  As a 100 percent schedular rating has been in 
effect since the Veteran became unemployed, the Veteran may 
not be awarded a TDIU rating.  VAOPGCPREC 6-99 (June 7, 
1999).  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
("claim for TDIU presupposes that the rating for the 
condition is less than 100%").  Accordingly, the Board finds 
no basis for consideration of a TDIU claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).

III. Service connection claims

The Veteran contends that he manifests ulcerative colitis as 
secondary to service-connected PTSD.  He further alleges that 
he manifests a bilateral ankle disability as a result of 
injury in service.  He seeks service connection for sleep 
apnea, but provides no argument regarding his theory of 
service connection.

The Veteran's service treatment records (STRs) reflect his 
treatment for gastroenteritis in April 1974, July 1974, 
October 1974 and October 1975.  There is no record of 
treatment for ulcerative colitis, sleep apnea or bilateral 
ankle symptoms.  

Notably, a March 1970 X-ray examination of the left foot, 
ordered following a motorcycle accident resulting in moderate 
pain over the dorsal aspect of the left foot, was negative.

On a Report of Medical History dated December 1970, the 
Veteran denied a history of swollen or painful joints; ear, 
nose or throat (ENT) trouble; stomach or intestinal trouble; 
arthritis or rheumatism; bone, joint or other deformity; 
lameness; foot trouble; or frequent trouble sleeping.  
Physical examination did not diagnose disability involving 
ulcerative colitis, sleep apnea or bilateral ankle 
disability. 

On a Report of Medical History for Annual Class III Flight 
Physical dated April 1972, the Veteran denied a history of 
swollen or painful joints; arthritis or rheumatism; bone, 
joint or other deformity; lameness; foot trouble; or frequent 
trouble sleeping.  He did endorse a history of ENT trouble, 
and stomach or intestinal trouble.  However, the Veteran 
described a childhood history of a broken nose as well as 
having hepatitis in high school.  Physical examination did 
not diagnose disability involving ulcerative colitis, sleep 
apnea or bilateral ankle disability.

On a Report of Medical History for Annual Class III Flight 
Physical dated March 1973, the Veteran denied a history of 
swollen or painful joints; arthritis or rheumatism; bone, 
joint or other deformity; lameness; foot trouble; or frequent 
trouble sleeping.  He endorsed a history of ENT, and stomach 
or intestinal trouble by reporting decreased hearing acuity 
and having had jaundice in 1960.  Physical examination did 
not diagnose disability involving ulcerative colitis, sleep 
apnea or bilateral ankle disability.

In May 1973, the Veteran presented to the medical clinic with 
a sore right foot after a motorcycle fell on his foot.  An X-
ray examination of the right foot was negative.  The 
clinician provided an assessment of soft tissue injury 
treated with an ace wrap.

In January 1975, the Veteran presented to the aid station 
with pain at the bottom of his right foot.  Examination was 
significant only for tenderness.  The clinician provided an 
assessment of a bruise.

The Veteran's October 1976 separation examination did not 
diagnose disability involving ulcerative colitis, sleep apnea 
or bilateral ankle disability.

Overall, the Veteran's STRs provide evidence against the 
claims, failing to reflect lay or medical evidence of chronic 
disability involving ulcerative colitis, sleep apnea and/or 
bilateral ankle disability.  

Post-service, there is no competent evidence of record 
documenting the presence of arthritis of the right or left 
ankle to a compensable degree within one year of discharge.  
The Veteran has not alleged that he had arthritis of the 
ankles within one year of his discharge.  As such, service 
connection is not warranted on a presumptive basis under the 
provisions of 38 C.F.R. §§ 3.307 and 3.309.

In pertinent part, the Veteran received VA hospitalization 
treatment in November 1982 due to major depressive episode 
and substance abuse.  The Veteran reported diarrhea and 
insomnia symptoms.  The Veteran's insomnia was treated with a 
quiet place to sleep, and there were no reported observations 
of sleep apnea.  The Veteran was not diagnosed with 
ulcerative colitis, sleep apnea and/or bilateral ankle 
disability.

Overall, the November 1982 VA hospitalization records provide 
evidence against the claims, failing to reflect lay or 
medical evidence of chronic disability involving ulcerative 
colitis, sleep apnea and/or bilateral ankle disability since 
service.

On the Veteran's initial VA C&P examination in February 1983, 
the Veteran did not report any symptomatology involving 
ulcerative colitis, sleep apnea and/or bilateral ankle 
disability.  Physical examination did not diagnose any of 
these disabilities.  

Overall, the Veteran's initial VA C&P examination in February 
1983 provides evidence against the claims, failing to reflect 
lay or medical evidence of chronic disability involving 
ulcerative colitis, sleep apnea and/or bilateral ankle 
disability.

With respect to ulcerative colitis, the Veteran's post-
service medical records reflect that the Veteran was first 
diagnosed with ulcerative colitis in the late 1990's, which 
is approximately two decades following the Veteran's 
separation from service.  See Lakeland Medical Associates 
progress note dated September 2000; Dr. D.A.C. report dated 
December 2001; Dr. S.L. report dated March 2002; and VA C&P 
examination report dated April 2003.

With respect to sleep apnea, the Veteran's medical records in 
2004 first describe the Veteran has having been prescribed a 
continuous positive airway pressure (CPAP) machine due to 
obstructive sleep apnea.

With respect to bilateral ankle disability, the Veteran has 
consistently reported a history of surgery for right ankle 
fracture in 1997.  See Dr. M.C.T. report dated December 2001; 
and VA clinical records dated October 2003 and December 2004.  
Since 2001, the Veteran has a history of right ankle edema 
related to peripheral vascular disease (PVD).  He first 
reported bilateral ankle pain in June 2003.  See VA clinical 
record dated June 2003.  The Veteran was prescribed a left 
ankle brace in December 2004.  See VA clinical record dated 
December 2004.

The United States Court of Appeals for the Federal Circuit 
has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder(s) is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

In this case, the Veteran's allegations of continuity of 
symptomatology are not consistent with the lack of any 
treatment for the claimed disorders until many years after 
service, undermining his credibility. 

A further review of the entire evidentiary record fails to 
reflect any competent medical opinion which links a currently 
existing bilateral ankle disability, ulcerative colitis 
and/or sleep apnea to the Veteran's active duty service 
and/or as proximately due to service-connected disability.  

The only evidence of record which links the claimed bilateral 
ankle disability, ulcerative colitis and/or sleep apnea to 
the Veteran's active duty service and/or as secondary to 
service-connected disability is the Veteran's own 
allegations.  

The Veteran reports a history of bilateral knee and ankle 
problems since service, which he attributes to running daily 
on concrete and steel while wearing tightly laced combat 
boots.  He further describes a history of being on pain 
medication most of his adult life, and reports that his 
ankles were injured at the same time he injured his knees 
during service.

However, a January 2004 VA clinical record recorded the 
Veteran's history of right ankle pain since a previous 
fracture and surgery in 1997.  When discussing left knee and 
ankle pain in November 2004, the Veteran only reported a 
history of falling on his left knee while running in the 
military.  On VA C&P examination in June 2008, the Veteran 
only described hurting his left knee when running on hard 
surfaces in the military.

On this record, the Board finds that the Veteran's allegation 
of inservice injury and continuous problems with his ankles 
since service is outweighed by the objective evidence of 
record.  The Veteran did not report ankle disability or 
injury in service or for many years thereafter.  In 
particular, after the claimed onset of symptomatology, the 
Veteran failed to report any ankle problems on two flight 
physical examinations and the separation examination.  Those 
physical examinations disclosed no disability of either 
ankle.  In fact, there is no indication in any examination 
report that the Veteran was hampered in his employment or 
activities of daily living due to bilateral ankle pain until 
many years after service following several extensive 
examinations in which the Veteran himself failed to note 
these problems, provide highly probative factual evidence 
against this claim. 

The Board notes that the Veteran first reported bilateral 
ankle symptoms as being related in service in connection with 
a VA compensation claim made many years after service, which 
is a relevant factor for weighing the probative value and 
reliability of this statement.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (noting that a pecuniary interest 
is recognized as a factor which may affect the credibility of 
a claimant's statements).  The Board further notes that, in 
arguments pursuing VA compensation, the Veteran never 
discloses the fact that he suffered a right ankle fracture in 
1997 which can only be found upon review of the medical 
records.  The Veteran's lack of candor regarding a clearly 
relevant factual matter also impeaches the reliability of his 
statements, undermining all claims before the VA. 

Overall, the Board finds the Veteran's allegations of 
bilateral ankle injury with continuity of symptomatology are 
not consistent with the entire evidentiary record, and are 
outweighed by the medical records, the Veteran's statements 
in service, and his physical examinations during service and 
many years thereafter. 

The Veteran next argues that a September 2004 VA C&P PTSD 
examiner stated that his ulcerative colitis "was connected 
with PTSD."  He also reported to a VA clinician in November 
2004 that he had been recently diagnosed with colitis as a 
result of PTSD.  However, a close review of the medical 
records discloses no such opinions.  The Veteran appears to 
refer to the September 2004 VA examiner's opinion that the 
Veteran's poorly adjusted hostile personality, rather than 
PTSD, had some bearing on his ulcerative colitis.  Quite 
simply, the Veteran's interpretation and recollection of 
physician statements is not reliable or supported by the 
evidentiary record.

Otherwise the Veteran merely argues that his ulcerative 
colitis is caused or aggravated by his PTSD.  He does not 
argue continuity of ulcerative colitis symptomatology since 
service and none is shown.  As indicated above, the Veteran 
has not indicated in any way his theory of entitlement to 
service connection for sleep apnea other than his belief that 
he is entitled to VA compensation.  There is no lay or 
medical evidence of sleep apnea symptoms since service.  As 
there is no evidence that the Veteran is trained or educated 
in medicine, the Veteran's personal opinion in this matter 
has no probative value.  Espiritu v. Derwinski, 2 Vet. App. 
at 494; 38 C.F.R. § 3.159(a).  To the extent any of his 
beliefs hold any probative value, they are greatly outweighed 
by the service and postservice medical records.  There is no 
material doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b).  The claims, therefore, must be denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

With respect to the hearing loss claim, a November 2002 RO 
letter advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties on the part of himself and VA in 
developing his claim.  

With respect to the PTSD claim, the Veteran challenged the 
initial evaluation assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the service connection claims, the Veteran 
raised different service connection claims at different 
periods of time.  Pre-adjudicatory RO letters in May 2003 
(addressing the service connection claim involving the 
ankles) and April 2005 (addressing service connection claims 
involving ulcerative colitis and sleep apnea) advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims and the relative duties 
on the part of himself and VA in developing his claims.

Furthermore, RO letters dated March 2006 and June 2008 
advised the Veteran that his disability ratings were 
determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  
He was informed that evidence considered in determining his 
disability ratings included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  In rare 
circumstances, a disability level other than the levels found 
in the schedule for a specific condition could be assigned if 
not adequately covered by the schedule.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. The Veteran was further 
advised as to how VA assigns effective dates of awards.

With the exception of providing pre-adjudicatory notice of 
the elements of establishing a disability rating and 
effective date of award, the Veteran was provided 
substantially compliant pre-adjudicatory VCAA notice on all 
his claims being decided on appeal.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).

The Board is aware of the decision in Dingess, 19 Vet. App. 
473 (2006), regarding notice requirements.  As the service 
connection claims remain denied, these issues are not 
implicated so that no prejudice accrues to the Veteran.  
Furthermore, any error was cured with readjudication of the 
claims in the July 2009 Supplemental Statement of the Case 
(SSOC).  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Neither 
the Veteran nor his representative has argued any prejudicial 
error regarding VCAA notice deficiencies on any of these 
claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Accordingly, the Board finds that adjudication of the claims 
at this time would not be prejudicial to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, his 
available private and VA clinical records, and documents 
pertaining to his application for disability benefits with 
the Social Security Administration.  The RO has undertaken 
extensive efforts to locate any additional VA clinical 
records related to the Veteran's reported treatment from 
January 1982 to January 1984, and from January 1986 to 
September 2003.  See RO Formal Findings dated December 2007 
and September 2008.  The Veteran has been advised of the 
unavailability of records, and his right to attempt to obtain 
those records on his own.  There are no outstanding requests 
to obtain any additional private treatment records for which 
the Veteran has identified and authorized VA to obtain on his 
behalf.

With respect to the hearing loss and PTSD claims, the Veteran 
has been provided multiple VA C&P examinations during the 
appeal period.  These examination reports, conducted in April 
2003 (audiology), September 2004 (PTSD), January 2006 
(audiology and PTSD), March 2008 (audiology and PTSD), June 
2009 (PTSD) and July 2009 (audiology) contain all findings 
necessary to decide the claims.  The Board further notes that 
the Veteran has not demonstrated any prejudicial error 
regarding any potential examination defects.  See also 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As 
there is no lay or medical evidence suggesting an increased 
severity of symptoms since the last VA examinations to the 
extent of suggesting the possibility of an increased rating 
under the applicable rating criteria, there is no duty to 
provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).  

With respect to the service connection claims, the Board 
finds that further development is not needed because there is 
sufficient evidence to decide the claims.  The Veteran has 
been examined by private and VA professionals and those 
records are with the claims files.  The Board has determined 
that the credible evidence is against a finding of in service 
injury, or persistent or recurrent symptoms of his claimed 
disabilities since service.  Additionally, there is no 
competent evidence suggesting that the Veteran's currently 
claimed disorders are otherwise related to event(s) in 
service and/or service-connected disability.  As such, the 
Board finds no basis to obtain medical opinion on the service 
connection issues.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to an increased (compensable) rating 
for bilateral hearing loss is denied.

For the time period from October 18, 2002 to January 29, 
2006, an initial 30 percent rating for PTSD is granted.

For the time period from January 30, 2006 to February 28, 
2007, an initial 70 percent rating for PTSD is granted.

For the time period since March 1, 2007, an initial 100 
percent rating for PTSD is granted.

The claim of entitlement to a compensable rating for 
dyshidrosis of the hands is dismissed without prejudice.

The claim of entitlement to service connection for a 
bilateral ankle disability is denied.

The claim of entitlement to service connection for sleep 
apnea is denied.

The claim of entitlement to service connection for a 
cardiovascular disorder as secondary to service-connected 
disability is dismissed without prejudice.

The claim of entitlement to service connection for ulcerative 
colitis as secondary to service-connected disability is 
denied.

The claim of entitlement to service connection for a visual 
disorder as secondary to service-connected disability is 
dismissed without prejudice.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


